 632DECISIONSOF NATIONALLABOR RELATIONS BOARDTrans Tech Electric,Inc.andRalph H.Lingo. Case25-CA-1641228 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 15 October 1984 Administrative Law JudgeWilliam A. Pope II issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 only to the extent consistent with thisDecision and Order.ORDERThe Respondent, Trans Tech Electric, Inc.,South Bend, Indiana, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Laying off, refusing to recall, or otherwisediscriminating against any employee for engagingin union or protected concerted activity.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe do not rely on the judge's statement in the first sentence of fn 9deeming it "suspicious" that the Respondent did not offer employeeLingo a job at LaGrange after it laid him off from the Angola projectArt III of the parties' collective-bargaining agreement states that theUnion is the "sole and exclusive source of referral of applicants for em-ployment" With limited exceptions, not relevant here, employers cov-ered by the agreement are prohibited from directly hiring employeeswithout first requesting and obtaining a referral from the Union As thereisno evidence the Union referred Lingo for the LaGrange project, theRespondent's failure to offer him a job there was entirely consistent withitsobligations under the contract The judge's reliance on such conductas evidence of the Respondent's discriminatory motive was therefore inerrorContrary to the judge, we rely on Lingo's credited statement in fn i lof the judge's decision that Respondent's vice president Martell told himhe had been laid off "for pressuring [Martell] through the Local" as evi-dence of the Respondent's discriminatory purpose in laying Lingo off2Contrary to the judge, we conclude that a narrow rather than abroad injunctive order is appropriate in this case SeeHickmott Foods,242 NLRB 1357 (1979) In addition, the judge inadvertently omitted fromhis recommended Order provisions requiring the Respondent to removefrom its files all references to its unlawful action against Ralph Lingo,and to notify the Regional Director of its compliance with the OrderWeshall issue a new order to correct these errors, and a new notice to em-ployees2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Ralph H. Lingo immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsthim, in the manner set forth in the remedy sectionof the decision.(b)Remove from its files any reference to theunlawful layoff of and refusal to recall Ralph H.Lingo, and notify him in writing that this has beendone and that the layoff and refusal to recall willnot be used against him in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its South Bend, Indiana facility copiesof the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gionalDirector for Region 25, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicrous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complys If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.274 NLRB No. 89 TRANS TECH ELECTRICWE WILL NOT lay off, refuse to recall, or other-wise discriminate against any of you for engagingin union or protected concerted activity.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Ralph H. Lingo immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from our laying him off andrefusing to recall him less any net interim earnings,plus interest.WE WILL notify him that we have removed fromour files any reference to the layoff and refusal torecall him, and that the layoff and refusal to recallhim will not be used against him in any way.TRANS TECH ELECTRIC, INC.DECISIONSTATEMENT OF THE CASEWILLIAM A. POPE II, Administrative Law Judge In acomplaint issued on June 18, 1984, the Regional Directorfor Region 25 of the National Labor Relations Board, In-dianapolis, Indiana, alleged that Respondent Trans TechElectric, Inc. engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the National LaborRelationsAct (the Act) by laying off and refusing torecall employee Ralph H. Lingo because Lingo had en-treated Respondent to comply with the terms of a collec-tive-bargaining agreement, and had reported Respond-ent's actual or intended violations of the agreement toLocal Union 305, International Brotherhood of ElectricalWorkers (the Union or Local 305). The charge in thiscase was filed by Ralph H. Lingo on May 11, 1984. Trialwas held on August 1, 1984, in South Bend, Indiana,before me.FINDINGS OF FACTI.BACKGROUNDThe Respondent, Trans Tech Electric,Inc., is an Indi-ana corporation with its principal place of business inOsceola,Indiana.The Respondentalso maintainsa facili-ty in SouthBend,Indiana,from whereit is engaged inthe business of providing and performing electrical con-tracting services. In 1983 and 1984, the Respondent washired as a subcontractor to install electrical wiring forthe fuel storage and distribution systems at several restareas alongthe Indiana Toll Road. The prime contrac-tor,LaPorte Construction, entered into individual con-tractswith the Respondent for the performance of suchservices at the Angola, Portage, LaPorte, Elkhart, andLaGrange restareas.The first two of these contractswere awarded to Respondent about September 1983. The633last three of these contracts were awarded in the begin-ning of March 1984.At the time Respondent contracted to do the electricalwiring at the Angola rest area, it was not a party to acollective-bargaining agreement with Local Union 305,InternationalBrotherhoodofElectricalWorkers(IBEW), in whose geographical jurisdiction, for purposesof union organization, the Angola rest area was located.But, prior to starting work on the project, the Respond-ent agreed, on August 26, 1983, to be bound by theterms of a collective-bargaining agreement, which wasthen in effect between the Fort Wayne Division, CentralIndiana Chapter, National Electrical Contractors Asso-ciation, and Local Union 305 The collective-bargainingagreement contains a provision prohibiting an employerfrom subletting, assigning, or transferring any work inconnection with electrical work to nonunion firms or in-dividuals. iAs provided in the collective-bargaining agreement,Local Union 305 operates an exclusive hiring hall, and isthe sole source of applicants for employment by electri-cal contractors who are parties to the collective-bargain-ing agreement and are working on projects locatedwithinLocalUnion 305's geographical jurisdiction,which includes both the Angola and LaGrange restareas.The Union maintains a preferential hiring registerwhich is the basis of its employment referral system. Theregister is divided into four groups, according to thelevels of work experience of the applicants. When an em-ployer,who has assented to the collective-bargainingagreement, requires the services of an electrician for ajob located within the Union's jurisdiction, that employermust contact the Union and request referral of a job ap-plicant.The Union, with limited exceptions, will thenrefer particular applicants for employment based on theirexperience and length of time on the register. Each timean electrician finishes working for an employer, he isagain placed on the register, and his seniority on the reg-ister is counted from that time, except that electricianswho work for 40 hours or less for a particular employerdo not lose their positions on the register These latteremployees are informally known as "short call men," be-cause of the brief duration of their employment.Outside firms such as the Respondent, whose principalplace of business is in another local union's jurisdiction,however, are permitted to bring in one nonresident jour-neyman to work on projects within Local Union 305'sjurisdiction. In this case, Respondent brought in DavidBlosser, a journeyman electrician who was an IBEWmember, but not a member of Local Union 305.2'Sec 2 04(b) statesThe subletting,assigning or transferby an individual Employer ofany work in connection with electrical work to any person, firm orcorporation not recognizing the IBEW or one of its Local Unions asthe collective bargaining representative of his employees on anyelectricalwork in the jurisdiction of this or any other Local Unionto be performed at the site of the construction,alteration, painting,or repair of a building, structure, or other work, will be,deemed amaterial breach of this Agreement2Blosser is a member of IBEW, Local 153, South Bend,Indiana,where the Respondent maintains a facility 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlosser's positionwas that of a working foreman, incharge of both the Angola and LaGrange projects. Hebegan work on the Angola project, by himself, aboutmid-October 1983 Ralph H Lingo, the Charging Party,a member of Local Union 305, was employed by the Re-spondent on November 14, 1983, to work on the Angolaproject, after being referred by the Union. Lingo testifiedthat because work was scarce, the Angola project wasthe first work he had had in 2 years Lingo and Blosserworked together on the job for several weeks, until earlyJanuary 1984,3 when the necessity arose to install certainelectricalwiring, by a procedure known as "pulling thewire," which requires three workmen.4Lingo asked Blosser if he was going to get more helpto do the wire pulling job, and Blosser replied that theRespondent would use its own truckdrivers to handle thespoolsLingo testified that he was aware of the collec-tive-bargaining agreement provision prohibiting an em-ployer from subletting, assigning, or transferring electri-cians'work, and he told Blosser that having the workdone by the Respondent's truckdrivers would violate thecollective-bargainingagreement,and that the workshould be done by men in the Union who were qualifiedand willing to work. Lingo also told Blosser that he wasgoing to call John Smith, the Union's business managerLingo testified that Smith told him that the Union's menhad to do the work Within a few days the Respondentrequested that the Union refer another electrician, andBob Steffon, who was referred by the Union, was hiredas a "short call man" to work on the wire pulling jobwith Blosser and Lingo Sometime thereafter, the Re-spondent also brought on Gene Parkinson as a "shortcallman "LaPorte Construction, the prime contractor, apparent-ly subcontracted separately with Petroleum Equipment,Inc. (PEI) for the purchase and installation of the fuelpumps, interconnection boxes, computers, ticket printers,and cash drawers required for the Angola rest area Theinstallation of this equipment was performed by PEI'semployees, and by late February or early March 1984,PEI's work had progressed to the point where it wasnecessary to hook up the computers to the electricalwiring installed by Respondent.According to Lingo's testimony, about that time, heasked Blosser if "we was going to do the hookup."Blosser, according to Lingo, evaded the question until afew days later, when he told Lingo that PEI would dothe hookup Lingo called Smith and explained whatBlosser had said. According to Lingo, Smith said that ifPEI did not have an agreement with the IBEW, then theUnion'smembers had to do the hookup. Apparentlyshortly after his conversations with Blosser and Smith,Lingo saw Bill Lyvers Jr., a PEI employee, about toAll dates refer to 1984, unless otherwise stated°One electrician pulls electrical cables, called"feeders,"which areabout an inch in diameter and come on a large wooden spool,through aconduit to an interconnection box where the wire can be hooked up to apower source Each wooden spool has 550 feet of cable and weighs be-tween 1500 and 2000 pounds The spools are placed on an axle on a truckand turned by two men while the third pulls the wires through the con-duitThe two men turning the spools grease their axles and keep thecable from binding and the insulation from rippingoff bysoaping thewireshook up the wires in the interconnection boxes, programthe computer, and test run the system. Lingo testifiedthat he asked Lyvers if PEI had an agreement with theIBEW, but Lyvers said that he did not know whatLingo was talking about and, according to Lingo, gotmad and left. Lingo said thatBlosserpleaded with himto "not cause a big hassle," but that he told Blosser thatitwas not his decision, that he was "under orders of thehall that we had to do the work." Lingo testified thatwhile Blosser apparently went to call to someone in theRespondent's management, he again called Smith, whosaid, "We had to do it, he didn't want to hear anymoreabout it " When Blosser returned, Lingo testified, he re-peated Smith'smessage,and Blosser said he would getback to Lingo on it.According to Lyvers, Lingo came over to him andtold him that Lyvers could not make any of the connec-tions.According to Lyvers, Lingo said, "We are goingto do all the work ourselves.We are going to hookitup " Lyvers said that when Blosser told Lingo, "Justlethim go ahead and do it, forget it," Lingo replied,"No we [are] not going to do that. If there is any prob-lem I can always call the hall." Lyvers said he replied,"Fine, do whatever you guys want to do," and went tocall his office Lyvers said he was instructed by his em-ployer to let them hook it up and to return when theconnections were completed.5Lingo completed the final connections, and about 1week later Lyvers returned to check the wiring and testrun the system. On March 10, the Respondent's vicepresident John A. Martell received a letter from Smithdesignating Lingo as steward on the Respondent's La-Grange project. On Tuesday morning, March 13, Lingowas given a check and a layoff slip According to a ter-mination report filled out by Blosser, Lingo was laid offon March 12 as part of a reduction in the work force.Martell testified that he decided to layoff Lingo andretain "short call man" Steffon based on Blosser's recom-mendation.6At the time Lingo was laid off, Steffon had workedbetween 6 and 8 weeks as a "short call man." Martelltestified that there was about 1 week of work for twomen remainingon the Angola project when he laid offLingo on March 13. But about March 15, after Lingohad been laid off, Bob Steffon was taken off the job bythe Union Martell wrote the Union that the Respondentwished toretainSteffon as an employee until aboutMarch 21, but the Respondent neither requested thatLingo be returned nor asked that any other electrician bereferred. Blosser, working alone, finished the Angola jobon April 4, roughly 3 weeks after Lingo had been laidoffOn April 13, Smith, Martell, and Lingo attended alabor-managementgrievance meeting concerning, amongotherissues, thequestion of why the Respondent hadchosento retaina "short call" employee while deciding5Blosser was not questioned about these conversations or the earlierdiscussion with Lingo about the wire pulling job6Parkinson had left the job sometime earlier after working approxi-mately 39 hours That left Blosser, Lingo, and Steffon working on theAngola project TRANS TECH ELECTRICto lay off Lingo 7 During the meeting Smith asked Mar-tellwhy the Respondent had laid off Lingo. Martell toldSmith that it was the Respondent's option to keep thebetter man. An argument followed between Martell andLingo, and the two of them were asked to leave themeeting.Lingo testified that while he and Martell were waitingafter leaving the meeting, he asked Martell why Martellconsidered Steffon the better man, and Martell repliedthat he had been placed in a bad position by Smith in themeeting and he had had to say that. Lingo testified thathe then asked Martell why he had been laid off, andMartell said, "Well you put pressure on me through theLocal."Martell, in his testimony, in effect conceded that hefeltSmith's question had placed him in a bad positionduring the labor-management meeting. Martell testifiedthat he felt his comments about Lingo in the meetingwere "emphatically" stated, and that his criticism ofLingo'sabilitieswas overstated.However,Martelldenied that he told Lingo he was laid off for having putpressure on Martell through the Local Union 305Mar-tell testified that when Lingo asked him after they leftthe meeting, "Am I as bad as all that or as you made itsound?" Martell had replied, "No, you are not as bad asImade it sound, but I still have the right to choose thebetter man "According to Martell, at the time of the labor-manage-ment meeting, he was upset over the trouble caused bythe issue raised by Lingo over who would do the com-puter terminations.Respondent was supposed to havecompleted its work on the Angola rest area by January5, but was still not through by the end of February, andfaced a potential penalty of $500 per day for the delayMartell said it was important that the job be completedwithout problems of the type that developed, and that hecommunicated his concerns to Lingo on April 13. Theproblems,Martell testified, included Lingo's getting theUnion involved and the length of time it took to get theterminations doneMartell said it took a day "to get itworked out with John Smith," and that he agreed letLingo do the terminations, because Smith said Lingo wasthe best man in the local, with the most experience, todo the job. Nevertheless, it took far longer for Lingo todo the job than it should have. Martell stated thatLingo's slowness in making the computer terminationswas a factor in his decision to lay off Lingo, although hewent on to say that the principal reason was Blosser'srecommendation.The Respondent began working on the LaGrange, La-Porte, and Elkhart rest areas in the early part of March,and completed those projects by the end of June TheRespondent is not presently doing any work in LocalUnion 305's jurisdiction.IIISSUEThe issuein this caseiswhether or not the Respond-ent violated Section 8(a)(1) and(3) of the Act by discri-minatorilylaying offand refusing to recall itsemployee7Lingo himself had failed to file a timely grievance,and the issue ofthe propriety of his layoff was not per se the subject of this meeting635Ralph H. Lingo for assisting a union and entreating theRespondent to comply with the terms of a collective-bar-gaining agreementThe General Counsel contends that Lingo was laid offfor complaining about actions which he thought wouldviolate the terms of the collective-bargaining agreement,and which in fact would have violated that agreementhad they been carried out. Furthermore, the GeneralCounsel asserts, the Respondent's stated motives for se-lecting Lingo for layoff were false, and therefore an ad-verse inference should be drawn that the Respondent'strue motive was an unlawful one.The Respondent's position is that Lingo was laid off aspart of the winding down of its work on the Angolaproject. The Respondent contends that it selected Lingofor layoff, while retaining Steffon, based on Lingo's ex-cessive absenteeism, slow work performance, lack of in-terest in his work, and comparatively greater need forsupervisionThe Respondent asserts that the GeneralCounsel failed to establish it laid Lingo off because of hiscomplaint regarding the "wire pulling" work, and theRespondent contends that Lingo's complaint about PEImaking the final computer connections did not evenamount to concerted protected activity, inasmuch asLingo did not raise the complaint based on a good-faith-belief that the performance of such work by non-IBEWpersonnel violated the collective-bargaining agreement.III.FINDINGS AND CONCLUSIONSAn employer has the rightto terminatethe employ-ment of an employee whose work it believes isunsatis-factory, and had that been Respondent's motive in thiscase,itwould not have violated the Act However, evennow Respondent doesnot claimit laid off Lingo becauseof poor work performance, although it does say that haditknown then what it knows now, it would have beenjustified in firing Lingo.From the outset Respondent claimed it had to layoffone employee because of the small amount of work re-maining onthe Angola project, and that it chose to layoff Lingo, rather than his coworker Bob Steffon becauseSteffon was the better worker. While Respondent nowargues that Lingo made mistakes and took too long tocomplete the computer termination, those observations,evenassumingthey are valid, are quite clearly largely, ifnot entirely, the product of hindsight. Indeed, the recorddoes not support the conclusion that at the time Lingowas laid off, the Respondent had a substantial basis forcriticizing his work on the computer terminations at theAngola projectRespondent's vice president John A.Martell admitted that he did not observe Lingo's work,and the project foreman, David Blosser, testified that henever informed Lingo that he felt Lingo worked tooslowly. Thus, even if Martell or Blosser was critical ofthe amount of time taken by Lingo to do the computerterminations, they said nothing to him at thetime, andtook no steps, so far as the record reflects to find outwhat was slowing Lingo down or to see what could bedone to get the work done quickerThe charge by Respondent's witnesses that Lingo tookan excessive amount of time to make the terminations 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas, infact, based on a comparison between the amountof time it took Lingo to do the work on the Angolaproject and the amount of time it took other LocalUnion 305 employees and PEI employee Lyvers to dothe work on subsequent projects In short, I find that atthe time Lingo was laid off, Respondent had no realbasis for concluding that he took an excessive amount oftime to do the computer terminations on the Angolaproject, or that he made mistakes, as Lyvers testified.8Whatever the quality or lack of quality of Lingo's workfor Respondent, I conclude that was not the reason thatRespondent decided to lay him off, and Respondentcannot use the bootstrap argument that it could havefired him for sucha reasonhad it known'of it to justifythe action which it did take.There is also no doubt that Respondent could havelaid off Lingo without violating the Act, because it nolonger needed three electricians on the Angola project,and that it selected Lingo for layoff, as opposed to an-other Local Union 305 employee, based on the assess-ment of Lingo's supervisor that he was not ' as good aworker as the employee who was retained. That ofcourse was the original explanation offered by the Re-spondent, and the one on which it still principallyrelies.The question, therefore, is whether, in fact, that was Re-spondent's motivation, or whether it laid off Lingo forsome other, undisclosed reasonThere is nothing in the record to contradict Martell'sassertion that the Angola jobwas nearingcompletion atthe time Lingo was laid off,nor isthere any basis fordiscrediting his claim that there remained only enoughwork for two men for one more week. While it appearsthat it actually took Blosser, working by himself, 3 moreweeks to complete the job after Lingo and, shortly there-after, Steffon left the job, I do not find that grossly in-consistent with Martell's contention that the work couldhave been done by two workmen in 1 week.Neither do I find any basis in the record for discredit-ing Blosser's assessmentthat Steffon was a better workerthan Lingo. Blosser was, an IBEW member (although ofa different local union) who worked on the job as aworking foreman. He was obviously in the best positionof anyone involved in this case to assess and compare thework performance of Lingo and Steffon, and there is noreason of record to conclude that his assessment on thisquestion was biased or improperly motivated. I do notfind it necessarily inconsistent with his overallassess-ment, moreover, that he may have earlier told Lingo, asLingo testified, that the latter did good work and mightbe used on the LaGrange project. His assessment giventoMartell prior to Lingo being laid off was only that he -thought that Steffon was the better employee, not thatLingo was an unsatisfactory employee.98While Lyvers, whose testimony I find credible, testified that Lingohad made mistakes in the computer terminations, there is nothing in therecord which firmly establishes when, if, or how Lyvers' observationswere communicated to Respondent9But, it is suspicious that Martell chose to lay off Lingo, assuming thathe was no longer needed on the Angola project, rather than offer himemployment on the LaGrange project, upon which work was starting,and for which other Local Union 305 members were hired Possiblybearing on Respondent's decision not to continue to employ Lingo wasreceipt of notification on March 10 from Local Union 305 designatingOn the other hand, arguably there is a major inconsist-ency in Respondent's claim that Lingo's layoff was nomore than a reduction in its work force, when it is takenintoaccount that Respondent was nearly 2 monthsbehind in meeting the completion date for performanceof its contractual work on the Angola rest area, andfaced the possibility of a $500-per-day penalty under itscontract. It would not seem to have made much senseforRespondent to reduce its work force by one-thirdunder such circumstances, since it seems reasonable toconclude that whatever two workmen could do in 1week, three could do sooner and, when facing a possiblepenalty of $500 per day, time would appear to have beenof the essence. Furthermore, it is hard to believe thatunder these conditions, after Local Union 305 removedSteffon from the job, the Respondent would have electedto take the seemingly self-defeating position of refusingto recall Lingo on the dubious grounds that doing sowould have been to give into the Union, as claimed byMartell,while the Angola job dragged on for 3 moreweeks, again, with the attendant risk of a penalty of $500for each additional day completion of Respondent's workon the project was delayed. That particular approach tothe problem by Respondent appears to fall into the cate-gory of "cutting off its nose to spite its face."1° In anyevent, if Respondent had laid off Lingo only for the rea-sons it claimed, there would not appear to have been anyreason for it to take such a strong positionagainst recall-ing him. The inference reasonably can be drawn that Re-spondent's reluctance to rehire Lingo was tied in with itsmotive for laying him off in the first place, and the onlyunusualoccurrence to have taken place likely to havegiven the Respondent a motive to want to get rid ofLingo so abruptly was his interference in company af-fairs by asserting that certain work had to be done byunion membersIf there was no other evidence bearing on the questionof whether or not Respondent's reasons for laying offLingo were discriminatory, the decision would be a closeone But, that is not the case. There is additional evi-dence which bears on Respondent's 'motives and removesany doubt that its motives for laying off Lingo and refus-ing to recall him were discriminatoryIn testimony during the trial of this case, Respondent'svice president John AMartell made a series of admis-sionswhich dispel any notion that he laid off Lingo onlyinorder to accomplish a reduction in the work forcemade necessary by a reduced amount of work to bedone He testified that at the labor-management meetingon April 13, he had overstated his criticism of Lingo'swork record, because he had been put in a bad positionby John Smith, Local Union 305's businessmanager. Healso testified that he was upset over the trouble causedby Lingo when he raised the issue of who would do theLingo as steward on the LaGrange project, although it must also be saidherethatwhile Lingo was not laid off until March 13, Respondent con-tends that the decision to lay him off was actually made prior to March1010 It does not make Respondent's action appear any more reasonablethat ultimately no penalty was assessed against itMartell testified that hewas concerned about the possibility of a penalty being imposed at thetime TRANS TECH ELECTRICcomputer terminations.He admitted that Respondentwas 2 months behind in completing its contract, andfaced the possibility of substantial penalties, and that hefelt itwas important that the job be completed withoutproblems of the type that developed These concerns,saidMartell,were communicated to Lingo on April 13The problems, Martell admitted in his testimony, includ-ed Lingo's getting the Union involved and the length oftime it took togetthe termination work done. Accord-ing to Martell, it took a day to get the issue worked outwith John Smith, and despite the fact that he gave thework to Lingo, upon Smith's representation that Lingowas best qualified to do it, it took far longer for Lingo todo the job than it should have. That slowness, said Mar-tell,was a factor in his decision to lay off Lingo, al-though the principal reason was Blosser's recommenda-tion.In that moment of candor, Martell permitted a brief,but from the standpoint of Respondent's case, very dam-aging glimpse of his true concerns and motives.Martellwas, beyond any shadow of a doubt, dissatisfied withLingo as an employee, not because of poor work per-formance but because he interfered with management'scontrol of work on the Angola job and delayed its com-pletion further at a time when the project was alreadyseriously behind schedule and Respondent faced possiblesevere financial penalties.By his own admission, he wasupset over Lingo getting the Union involved in an issuewhich the latter had raised over who would performcertain electrical work on the job. Martell made it clearin his testimony that he neither needed nor wanted thekind of problem that Lingo had created. Martell specifi-cally mentioned the delay of 1 day while an arrangementwas worked out with the Union, and threw in the chargethatLingo had delayed completion of the work evenlongerby taking too much time to complete the comput-er hookups,although in a real sense this charge is largelybased on Respondent's experience on subsequent jobs,and it probably was not all that clear at the time thatLingo had taken an excessive amount to time, even as-suming that, in fact, he did Bearing directly on Martell'scredibility as a witness is his apparent willingness toshade the truth where Lingo is concerned, as demon-strated by his admission that he overstated his criticismof Lingo's job performance when put in a "bad position"by the Union's business manager at the April 13 labor-management meeting 11Based on the entire record, I find that Respondent ac-tually laid off Lingo because he had asserted complaintson two occasions that certain work on the Angolaproject had to be done by IBEW members, and he hadi iLingo testified,and Martell dented, that Martell also said on April13 that Lingo had been laid off, because,"Well you put pressure on methrough theLocal "Based on the demeanor of both witnesses,and con-sideringMartell's other admissions,IcreditLingo's testimony on thispoint over that of Martell The remark attributed by Lingo toMartell isconsistent with Martell's other statements However,Ido not rely on thisalleged remark,since the statements which Martell,by his own admis-sion,did make,combined with all the other circumstances referred to inthis decision are sufficient to support the finding that the General Coun-sel has met his burden of proving by a preponderance of the evidencethat the explanation offered by Respondent for laying off Lingo was amere pretext637gotten Local Union 305, IBEW, involved in the issueswhich he had raised. In light of Vice President Martell'stestimony, the suspicious circumstances previously de-scribed in this decision become decisive. Respondent,which had earlier indicated to Lingo that he might beemployed on the LaGrange project, which was under-way at thetimehe was laid off, suddenly and withoutwarning laidhim off. The ostensible reason given by Re-spondent for the layoff, that a third electrician was nolonger needed on the Angola project, makes little sensein view of the amount of time Respondent was alreadybehind schedule in completing the project. Instead, Re-spondent's decision to lay off Lingo makes sense onlywhen it is viewed in light of Martell's admission that hewas upset over Lingo raising the issue of who would dothe computer hookup, the involvement of the Union, andfurther delay in completion of the project. As a result ofLingo's actions, the hookup work was done by Respond-ent not PEI, and the actual job was given to Lingo, onthe basis of the Union's assertion that he was best quali-fied.Respondent could, under those circumstances,hardly have laid off Lingountilthe computer hookupwas complete but, shortly after it was completed, the Re-spondent did lay him off It is clear that Respondent, atthat point, wanted only to be rid of an employee whonot once but twice had interrupted work on the Angolaproject by demanding that certain electrical work begiven to IBEW members, and who, by involving LocalUnion 305, put additional pressure upon the Respondentto comply with his demands.12Itbeing clearly established that Respondent laid offand refused to recall Lingo because of his demands thatcertain electrical work be given to IBEW members, theonly remaining question is whether by doing so he en-gaged in concerted protected activity.Respondent argues that the latter of the two incidents,the one which involved who would do the computer ter-minations,was clearly not concerted activity protectedby Section 7 of the Act CitingNLRB v. City DisposalSystems,104 S Ct. 1505 (1984), andInterboro Contractors,Inc.,157NLRB 1295 (1966),Respondent argues thatLingo lacked the necessary reasonable honest belief thatthe subcontractorclause(of the collective-bargainingagreement between the Union and the Respondent) wasbeing violated. PEI, asserts the Respondent, was not asubcontractor of the Respondent, and Lingo did nothave a reasonable honest belief that it was. The other in-cident, says the Respondent, which involved the wirepulling task, occurred in January 1984, and there is noevidence that it in any way motivated selection of Lingofor layoff.However, contrary to the Respondent's assertions, Ifind that Lingo was engaged in concerted protected ac-11 It is clear that at the time Lingo was laid off,the Respondent knewthat he had been selected by Local Union 305 to be the shop steward onthe LaGrange project The full impact of this cannot be assessed,howev-er, because it is not clear from the record whether Respondent knew of itbefore the decision was made to layoff Lingo It is much more certainthat it must have been a factor in Respondent's decision not to recallLingo to complete the Angola job after the Union took Steffon off thejob 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivitywhen he complained that the computer hookupwork had to be performed by IBEW members.It is true that in this case there is no evidence that inmaking the complaint that the computer termination wasunion work, Lingo was joined by any other employee ofRespondent (although it is clear that he made the com-plaint in concert with the business manager of LocalUnion 305). And Respondent's counselcorrectly pointsout that Lingo made no reference to the subcontractorclause of the collective-bargaining agreement when hecomplained to Respondent, and that he was not con-cerned with whether or not PEI was a subcontractor ofRespondent.According to Lingo's testimony, a few days beforeMarch 5, "I asked Dave [Blosser] when we was going todo the hookup [referring to the computer hookup] "Around March 5, again according to Lingo, he toldBlosser that he had spoken to John Smith, Local Union305'sbusinessmanager, andthat "John told me if he[PEI] didn't have an agreement with the International todo the union work, we had to do the work." Lingo testi-fied that by "we," he meant "Union Local 305 mem-bers."According to Lingo, after the PEI employee hadlefttheworksite,he had another conversation withBlosser during which the latter pleaded with him not tocause a "big hassle." Lingo testified that "I told him itwasn't my decision, I was under orders of the hall thatwe had to do the work." On cross-examination, Lingoacknowledged that he did not tell Blosser what part ofthe contract Respondent would be violating if PEI didtheworkWhen questioned about his knowledge ofwhether PEI was a subcontractor of Respondent, Lingosaid that he did not know, and that it did not make anydifference.As stated by Lingo, "No. It didn't make nodifference unless they had an International agreement todo my electrical work." David Blosser, although calledas a witness by both the General Counsel and the Re-spondent,was not questioned concerning his conversa-tionswith Lingo about who would do the computerhookup.But, while Lingo did not make mention to Blosser, atthat time, of any specific provision of the collective-bar-gaining agreement between Respondent and Local Union305, it is clear that he was aware of section 2.04(b) of theagreement which prohibits the subletting,assigning, ortransferof electricalwork by an employer "to anyperson, firm or corporation not recognizing the IBEWor one of its local unions as the exclusive bargaining rep-resentative."According to Lingo, in January 1983, inconnection with his successful complaint that Respond-ent should hire another union member to help on thewire pulling job, and not use truckdrivers, he had readsection 2.04(b) of the collective-bargaining agreement.Lingo testified concerning the wire pulling incident that:"I told David, well I had an agreement with me. Ilooked through the agreement. I know 204(b) [sic], ifthey did use truck drivers they would be in violation ofthe agreement, and I told Dave that electricians, I meanthe work should be done by our men and we had manyqualified workers in our union that were willing to work,and that truck drivers did not do electrical work."InNLRB v. City Disposal Systems,104 S.Ct. 1505(1984), the Supreme Court approved the Board's long-standingInterboro13doctrine recognizing that an individ-ual's assertion of a right grounded in a collective-bar-gaining agreement is concerted activity protected bySection 7 of the Act The Court saidThe invocation of a right rooted in a collective-bar-gaining agreement is unquestionably an integral partof the process that gave rise to the agreement Thatprocess-beginningwith the organization of aunion, continuing into the negotiation of a collec-tive-bargaining agreement, and extending throughthe enforcement of the agreement-is a single, col-lective activity.Obviously, an employee could notinvoke a right grounded in a collective-bargainingagreement were it not for the prior negotiating ac-tivities of his fellow employees. Nor would it makesense for a union to negotiate a collective-bargain-ing agreement if individual employees could notinvoke the rights thereby createdagainsttheir em-ployer.Moreover,when an employee invokes aright grounded in the collective-bargaining agree-ment, he does not stand alone. Instead, he brings tobear on his employer the power and resolve of allhis fellow employees . . . . A lone employee's invo-cation of a right grounded in his collective-bargain-ing agreement is, therefore, a concerted activity in avery realsense.14The Supreme Court also statedin itsdecision inCityDisposal Systems,that the acts of joining and assisting alabor organization, even though by a lone employee, arealso concerted action protected under Section 7:Furthermore,the acts of joining and assisting alabor organization, which Section 7 explicitly rec-ognizes as concerted,are related to collective actionin essentially the sameway that the invocation of acollectivelybargainingright is related to collectiveaction.When an employee joins or assists a labororganization,his actions may be divorced in time,and in location as well, from the actions of a fellowemployees.Because of the integral relationshipamong the employees' actions, however, Congressviewed each employee as engaged in concerted ac-tivity.The lone employee could not join or assist alabor organization were it not for the related orga-nizing activities of his fellow employees.' sThe Supreme Court made it clear, moreover, that anemployee need not explicitly refer to the collective-bar-gaining agreement in order for his action to be concertedactivity protected by Section 7. Nor, is it required thatthe employee be correctin hisbelief that the collective-bargaining agreement was violated. All that is required isthat his belief be honest and reasonable, and that thenature of it be communicated to his employer.13Interboro Contractors,157 NLRB 1295 (1966), enfd 388 F 2d 495 (2dCir 1967)14NLRB v City Disposal Systems,supra, 104 S Ct at 151115NLRB vCityDisposalSystems, supra, 104 S Ct at 1512 TRANS TECH ELECTRICAs long as the nature of the employee's complaint isreasonably clear to the person to whom it is com-municated, and the complaint does, in fact, refer toa reasonably perceived violation of the collective-bargaining agreement, the complaining employee isengaged in the process of enforcing that agreementIn the context of a workplace dispute, where theparticipants are likely to be unsophisticated in col-lective-bargainingmatters, a requirement that theemployee explicitly refer to the collective-bargain-ing agreement is likely to serve as nothing morethan a trap for the unwary . . .The rationale oftheInterborodoctrine compels the conclusion thatan honest and reasonable invocation of a collective-ly bargained right constitutes concerted activity re-gardless of whether the employee turns out to havebeen correct in his belief that his right was violated.The NLRB'sInterborodoctrine recognizes as con-certed activity an individual employee's reasonableand honest invocation of a right provided for in hiscollective-bargaining agreement.We conclude thatthe doctrine constitutes a reasonable interpretationof the Act.16Ifind that under the facts of this case, the GeneralCounsel has proven by a preponderance of the evidencethatLingo had a reasonable and honest belief that thecomputer termination work should, under the collective-bargaining agreement to which his employer, the Re-spondent, was a party,17 be performed by IBEW mem-bers, to include himself and his fellow employees, unlessPEI was a party to a collective-bargaining agreementwith the IBEW, which from the outset did appear to bethe case, and that he perceived that the Respondent didnot intend to comply with the provisions of the agree-ment.Lingo was familiar with the provision of theagreement prohibiting an employer from subletting, as-signing, or transferring electrical work, which the com-puter termination work clearly was, to non-IBEW em-ployees or employers, and, indeed, had successfully in-voked that provision of the collective bargaining agree-ment earlier against Respondent in connection with thewire pulling job. He ascertained, as best he could, thatPEI was not a party to a collective-bargaining agreementwith the IBEW, and complained to Respondent that thecomputer termination work had to be done by IBEWmembers, using on several occasions the pronoun "we"with reference to who should do the work, thus clearlyencompassing himself and his fellow employee in hiscomplaint. It is clear that he did not know what the con-tractual arrangement, if any, between PEI and the Re-spondent was, but he had no reasonable access to that in-formation in the first instance, and, in any event the Su-preme Court has made it plain that it does not matterwhether he was correct, the only requirement being thathis belief the collective-bargaining agreement was being16NLRB v City Disposal Systems,supra, 104 S Ct at 151617As previously noted, the collective-bargaining agreement to whichthe Respondent gave its assent was between an association of electricalcontractors and Local Union 305639violated was honest and reasonable, which, I find, it was.Neither, of course, is it significant that he made no spe-cific reference to the collective-bargaining agreementwhen he made his complaint to the Respondent There isno doubt but that Respondent knew that the basis of hiscomplaint was his perception of the collective- bargain-ing agreement, particularly in view of the fact that thiswas the second time in 3 months that he had assertedthat under the collective-bargaining agreement work be-longed to the IBEW Lingo was clearly attempting toinvoke a right which he believed to be grounded in acollective-bargaining agreement, to which his employerwas a party, his belief was honest and reasonable, it wascommunicated clearly to his employer; and, even if heacted alone, he was engaged in concerted activity pro-tected by Section 7 of the Act.18Although I specifically find that Lingo was attemptingto invoke a right grounded in a collective-bargainingagreement, his complaint to Respondent also amountedto concerted activity protected by Section 7 because hewas assisting a union, an activity which the SupremeCourt inCity Disposal Systems,found to be analogous tothe invocation of a collective-bargaining right by a loneemployee.Regardless of whether or not Lingo wastrying to secure the electrical work involved specificallyfor himself and his fellow employee, or for other unionmembers, as a right under the collective-bargainingagreement, he was assisting Local Union 305, and active-ly consulted with its business manager, in attempting tosecure the work for IBEW members. On that ground,alone, he was engaged in concerted activity protected bySection 7In summary, I find that Lingo was engaged in concert-ed activity protected by Section 7 of the Act when hecomplained to Respondent that the computer terminationwork belonged to the International Brotherhood of Elec-tricalWorkers, and that the Respondent violated Section8(a)(1) and (3) of the Act when it laid him off and re-fused to recall him, as alleged in the complaint, becauseitwas motivated by his protected concerted activity.CONCLUSIONS OF LAW1The Respondent, Trans Tech Electric,Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.LocalUnion 305, International Brotherhood ofElectricalWorkers is a labor organization within themeaning of Section 2(5) of the Act.3.At all times material herein, the Union and the Re-spondent have been bound by the terms of a collective-bargaining agreement4 By complaining to Respondent that certain electri-calwork should be performed by members of the Inter-18This case is distinguishable from the Board's recent decision inMeyers Industries,268 NLRB 493 (1984), in which the Board stated thatitwas not its intention to set forth the parameters ofInterboro,notingthat the issue of the validity of that doctrine was then pending before theSupreme Court inCity Disposal SystemsInMeyers Industries,the Boarddealt with the issue of whether an employee acting alone, where there isneither a collective-bargaining agreement nor an attempt to enforce one,can be said to be engaged in concerted activity 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational Brotherhood of Electrical Workers as a matterof right under a collective-bargaining agreement, theCharging Party,Ralph H. Lingo, engaged in concertedactivity protected by Section 7 of the Act5.By laying off its employee,Ralph H. Lingo, onMarch 13,1984, and refusing to recall him since then inretaliation for his having invoked rights grounded in acollective-bargaining agreement,and his having assisteda union,the Respondent violated Section 8(a)(1) and (3)of the Act.6.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.REMEDYHaving found that Respondent engaged in unfair laborpractices,Ifind it appropriateto orderRespondent tocease and desist therefrom and to take certain affirmativeaction to effectuate the policiesof the Act.Respondent,having engaged in unfair labor practicesin violation of Section 8(a)(1) and(3) of the Act,shall beordered to cease and desist from engaging in these unfairlabor practices.Respondent,having committed unfair labor practicesby discriminatorily laying off and refusing to recall itsemployee, Ralph H. Lingo, for invoking rights groundedin the collective-bargaining agreement then in force be-tween Respondent and Local Union 305, InternationalBrotherhood of ElectricalWorkers, and for assisting aunion,shall offer Ralph H. Lingo full reinstatement tohis former position or to a substanitally equivalent posi-tion,if that position no longer exists, without prejudiceto his seniority or any rights or privileges,and shallmake him whole for any loss of earnings which he mayhave sustained as a result of the Respondent unlawfullylaying him off and not recalling him since March 13,1984. Backpay shall be computed in accordance with F.W. WoolworthCo., 90 NLRB 289 (1950), with interestcomputed as prescribed inFlorida Steel Corp.,231 NLRB651 (1977). See generallyIsisPlumbing Co.,138 NLRB716 (1962).[Recommended Order omitted from publication ]